Slip Op. 03-161

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
INTERNATIONAL UNION UNITED AEROSPACE,   :
AUTOMOTIVE AND AGRICULTURAL IMPLEMENT   :
WORKERS OF AMERICA, UAW LOCAL 402,      :
and UAW LOCAL 658,                      :
                                        :          Court No.
          Plaintiffs,                   :          03-00642
                                        :
          v.                            :
                                        :
UNITED STATES SECRETARY OF LABOR,       :
                                        :
          Defendant.                    :
________________________________________:


                              ORDER


     Upon consideration of defendant’s consent motion for voluntary

remand, it is hereby

     ORDERED that the consent motion is granted; and it is further

     ORDERED that this action is remanded to the United States

Department of Labor to conduct a further investigation and to make

a redetermination as to whether petitioners are eligible for

certification for worker adjustment assistance benefits; and it is

further

     ORDERED that the remand results shall be filed no later than

90 days after the date of this order; and it is further

     ORDERED that plaintiffs shall file comments with the Court

indicating whether they are satisfied or dissatisfied with the
Court No. 03-00642                                          Page 2


remand results no later than 30 days after the remand results are

filed with the Court; and it is further

     ORDERED that the deadline for the filing of the motion for

judgment on the agency record shall be extended to 60 days after

plaintiffs indicate whether they are satisfied or dissatisfied with

the remand results.



                               ___________________________________
                                        NICHOLAS TSOUCALAS
                                           SENIOR JUDGE



Dated:    December 15, 2003
          New York, New York